DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is to correct an error in the claims.
Claims 1-5, 7-13 and 15-19 remain pending and are in condition for allowance.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Daniel E. Rose (Reg. #63,214) on 4/6/2021.  The examiner’s amendment is necessitated to correct the error in the claims.
15. (Currently Amended) The non-transitory machine-readable media of claim  9 further comprising program code to: retrieve the first aggregate based, at least in part, on the first event information corresponding to the first transaction type; and search the first aggregate for event information within the defined range of time with respect to the second event information.

Examiner’s Statement of Reasons for Allowance
Claims 1-5, 7-13 and 15-19 are considered allowable when reading the claims in light of the specification.  The cited prior arts fail to teach or suggest the combination of the limitations specified in the independent claims 1, 9 and 17.
Applicant’s response filed 12/22/2020 with respect to claims 1, 9 and 17 has been fully considered and the arguments are persuasive. Pages 8 of the applicant's response are helpful in clarifying the record of the prosecution by clearly distinguishing the differences between the claimed invention and the prior arts.
Applicant's invention is deemed allowable over the cited prior arts as the prior arts fail to teach the following limitations specified in the independent claim 1:
“detecting first event information of a first infrastructure node at a first time,
detecting second event information of a first software node at a second time,
determining that the first event information corresponds to the second event information based on (i) the correlation of the first topology map with the second topology map identifying an association between the first infrastructure node and the first software node, and (ii) the first time and the second time being within a defined range of time of each other, and 
associating the first event information with the second event information in the first aggregate”
Independent claims 9 & 17 capture similar concepts and limitations, therefore are allowed for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191